Citation Nr: 1107035	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee 
patellofemoral syndrome prior to August 12, 2010, and an initial 
rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for left knee 
patellofemoral syndrome prior to August 12, 2010, and an initial 
rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Lisa Luehrmann Portnoff, 
Attorney


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to 
March 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) 
originated from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The January 2008 rating decision granted service connection for 
right and left knee patellofemoral syndrome and assigned initial 
noncompensable ratings, effective March 28, 2007.  The Veteran 
appealed with respect to the initially assigned noncompensable 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
During the pendency of the appeal, the RO granted initial 10 
percent ratings for each of these disabilities effective August 
12, 2010, the date of a VA compensation and pension examination.  
Therefore, the claims on appeal are whether the Veteran is 
entitled to initial compensable ratings for his bilateral knee 
disabilities prior to August 12, 2010, and initial ratings in 
excess of 10 percent thereafter.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993)( a claimant seeking a disability rating greater 
than assigned will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded).

The Board observes that the January 2008 rating decision also 
denied service connection for depression and bilateral otitis 
media.  The Veteran entered a notice of disagreement as to such 
denials and both issues were addressed in the February 2009 
statement of the case.  However, pertinent to the issue of 
entitlement to service connection for bilateral otitis media, the 
Veteran did not address such in his March 2009 substantive 
appeal.  Specifically, he limited his appeal as to the issues of 
entitlement to higher initial ratings for his service-connected 
bilateral knee disabilities and service connection for 
depression.  Inasmuch as the RO has not taken any action to 
indicate to the Veteran that this issue remains on appeal and it 
took steps to close the appeal (see certification of Appeal [VA 
Form 8]), the requirement that there be a substantive appeal is 
not waived.  The facts of this case are clearly distinguished 
from the United States Court of Appeals for Veterans Claims 
(Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), 
because in this appeal the Veteran was not mislead by actions on 
the part of VA into believing that he had perfected an appeal as 
to this issue.  The Veteran did, however, perfect an appeal with 
respect to the issue of entitlement to service connection for 
depression.  In an October 2010 Decision Review Officer (DRO) 
decision, service connection for such disability was granted.  
Therefore, this issue is no longer in appellate status.

The Board also observes that the Veteran requested a hearing 
before a Veterans Law Judge sitting at the RO in his March 2009 
substantive appeal (VA Form 9).  Subsequently, in a May 2009 
communication, he indicated that he wished to withdraw his 
request for a Board hearing and instead desired a hearing before 
a DRO, which was scheduled for July 2010.  However, at such time, 
it was agreed that the Veteran would be examined in lieu of such 
hearing.  Therefore, the Board finds that there are no 
outstanding hearing requests.


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's right 
knee patellofemoral syndrome has been manifested by daily, 
aching-type pain, crepitation, and limitation of flexion to 135 
degrees due to pain, without objective evidence of limitation of 
extension, arthritis, recurrent subluxation or lateral 
instability, ankylosis, dislocated semilunar cartilage, removal 
of semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.

2.  Since the grant of service connection, the Veteran's left 
knee patellofemoral syndrome has been manifested by daily, 
aching-type pain, crepitation, and limitation of flexion to 135 
degrees due to pain, without objective evidence of limitation of 
extension, arthritis, recurrent subluxation or lateral 
instability, ankylosis, dislocated semilunar cartilage, removal 
of semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.


CONCLUSIONS OF LAW

1. The criteria are met for an initial 10 percent rating, but no 
higher, for the Veteran's right knee patellofemoral syndrome 
since the grant of service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5003, 5260 
(2010).

2. The criteria are met for an initial10 percent rating, but no 
higher, for the Veteran's left knee patellofemoral syndrome since 
the grant of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5003, 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2007, 
prior to the initial adjudication of his claims in January 2008.  
The letter informed him of the evidence required to establish his 
claims for service connection and his and VA's respective 
responsibilities in obtaining supporting evidence.  The letter 
also complied with Dingess/Hartman by also apprising him of the 
disability rating and downstream effective date elements of his 
claims.  

Thereafter, the Veteran appealed with respect to the propriety of 
the initially assigned ratings for his bilateral knee 
disabilities from the original grant of service connection in the 
January 2008 rating decision.  VA's General Counsel has held that 
no VCAA notice is required for such downstream issues.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In 
addition, the Board notes that the Court held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).  In this case, the Veteran's claim for service 
connection for his bilateral knee disabilities was granted and 
initial ratings were assigned in the January 2008 rating decision 
on appeal.  Therefore, as the Veteran has appealed with respect 
to the initially assigned ratings, no additional 38 U.S.C.A. § 
5103(a) notice is required because the purpose that the notice is 
intended to serve has been fulfilled.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The AOJ obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in November 2007 and August 2010.  These 
examination reports and medical and other evidence on file 
contains the information needed to assess the severity of his 
right and left knee disabilities, the determinative issues.  
38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board must consider the application of staged 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  38 C.F.R. § 
4.45.  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran's bilateral knee disabilities have been rated under 
Diagnostic Code 5003 for degenerative arthritis.  One of the 
Veteran's diagnoses- tendonosis- is also rated under this code, 
by way of  DC 5024.  DC 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  According to DC 5003, 
when limitation of motion would be noncompensable, i.e., 
0 percent, under a limitation-of-motion code, but there is at 
least some limitation of motion, VA assigns a 10 percent rating 
for each major joint so affected, to be combined, not added. 
 Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  

Under DC 5260, a 0 percent rating is warranted if the knee has 
flexion limited to 60 degrees; 10 percent rating is warranted if 
the knee has flexion limited to 45 degrees; a 20 percent rating 
is warranted if the knee has flexion limited to 30 degrees; and a 
30 percent rating is warranted if the knee has flexion limited to 
15 degrees.  For VA compensation purposes, normal range of motion 
of the knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71a, Plate II.  

Under DC 5261 for evaluation based on limitation of extension of 
the leg, a 0 percent rating is warranted if extension of the knee 
is limited to 5 degrees; a 10 percent rating is warranted if 
extension of the knee is limited to 10 degrees; a 20 percent 
rating is warranted if extension of the knee is limited to 
15 degrees; a 30 percent rating is warranted if extension of the 
knee is limited to 20 degrees, a 40 percent rating is warranted 
if extension of the knee is limited to 30 degrees warrants; and a 
50 percent rating is warranted if extension of the knee is 
limited to 45 degrees.  

Under DC 5257, a 10 percent rating is warranted if there is 
recurrent subluxation or lateral instability resulting in a 
slight knee disability; a 20 percent rating is warranted if there 
is recurrent subluxation or lateral instability resulting in a 
moderate knee disability; and 30 percent rating is warranted if 
there is recurrent subluxation or lateral instability resulting 
in a severe knee disability.  38 C.F.R. 
§ 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257, respectively, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion need 
not be compensable under DCs 5260 or 5261, but it must at least 
meet the criteria for a zero percent rating or there must be 
objective evidence of painful motion because, read together, DC 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is deemed 
to be limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  See also 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2007), 
VA's General Counsel held that separate ratings also may be 
assigned for limitation of flexion and extension of the same 
knee.

In January 2008, the AOJ granted service connection for 
patellofemoral syndrome of the bilateral knees and assigned 
initial noncompensable ratings.  The Veteran appealed, claiming 
that the noncompensable ratings did not sufficiently compensate 
him for the interference in his daily life caused by his 
bilateral knee disabilities.  Following an August 2010 VA 
examination, the RO increased the rating for the Veteran's 
bilateral knee disabilities to 10 percent disabling.  The Veteran 
continued to appeal for a still higher rating.  For the reasons 
and bases discussed below, the Board finds that as the Veteran's 
symptoms have been consistent throughout the appeal period his 
bilateral knee disabilities warrant an initial 10 percent rating 
since the grant of service connection.  However, as he has full 
range of motion and no instability, his bilateral knee 
disabilities do not warrant initial ratings in excess of 10 
percent.

Right Knee Disability

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's right knee disability warrants an initial 10 
percent rating, but no higher, since the grant of service 
connection.  

Specifically, at the November 2007 VA examination, the Veteran 
reported an aching-type pain daily in his right knee.  He 
reported that the pain increases with walking or climbing stairs.  
He reported that the right knee will give out two times per week.  
The examiner noted that the right knee was cool to touch with no 
erythema or increased temperature.  The examiner found full range 
of motion from 0 degrees of extension to 140 degrees of flexion 
with no decrease in range on repetitive testing.  Likewise, such 
does not result in increased pain, weakness, fatigue, lack of 
endurance, lack of coordination, or any decrease in the degrees 
of range of motion.  The examiner noted no crepitus or pain on 
palpation.  The examiner noted negative anterior and posterior 
drawer tests reflecting no instability.  X-rays of the right knee 
were unremarkable without fracture, dislocation or tumor.

A March 2008 VA treatment record reveals full range of bilateral 
knee motion with the exception of a slight loss in lateral 
flexion and crepitation.  Bilateral knee drawer signs were 
negative.  In July 2008, the Veteran had symmetric range of 
motion from zero to 145 degrees bilaterally.  He had mild 
patellfemoral crepitus on the right greater than the left.  He 
was stable ligamentously bilaterally.  The Veteran had no medial 
or lateral joint line pain bilaterally.  He had tight medial 
retinaculum on the right side greater than the left side.  He had 
minimal patellar translation.  There were no degenerative changes 
or meniscal tears on X-ray and MRI.  Additionally, such 
diagnostic testing revealed that his anterior and posterior 
cruciate ligaments were intact.  Subsequent VA treatment records 
reflect complaints of pain and treatment with physical therapy 
and infrapatellar straps.

A February 2009 VA treatment record indicates that an MRI of the 
right knee found no meniscal tear, patellar tendon edema, or 
cartilage defect.  The examiner noted range of motion form 0 
degrees extension to 145 degrees flexion.  The examiner noted no 
pain over the medial or lateral joint line.  The examiner noted 
negative McMurrays and Lachmans, and no laxity to varus or valgus 
stress.  The examiner noted no appreciable swelling or effusion.  
The examiner diagnosed patellar tendinosis.

The August 2010 VA examination found that the Veteran had range 
of motion of his right knee from 0 degrees to 140 degrees with 
pain at the extremes of the range i.e., 0 degrees of extension 
and 135 degrees of flexion.  The examiner noted no decrease in 
range of motion on repetitive use.  Additionally, repetitive 
motion testing revealed no further functional limitations due to 
pain, fatigue, incoordination, or instability.  The examiner 
found no joint line pain.  The examiner noted negative McMurray 
test and drawer test of the right knee.  The examiner noted no 
medial or lateral instability upon varus or valgus stressing.  
The Veteran reported chronic, daily pain in his right knee made 
worse by prolonged walking, squatting, stair climbing, ladder 
climbing and prolonged sitting.  The examiner diagnosed 
patellofemoral pain syndrome of the right knee.

As the Veteran's symptoms were relatively stable throughout the 
appellate period, the Board finds that the currently assigned 10 
percent rating for the right knee disability is warranted back to 
the date of service connection.  At all examinations, the 
Veteran's predominant symptom was pain and, at the most recent VA 
examination, his right knee flexion was limited to 135 degrees 
due to pain; however, there was no additional limitation of 
motion due to pain, fatigue, weakness, incoordination, or lack of 
endurance.  See DeLuca, supra.  He did not have X-ray evidence of 
arthritis or objective evidence of instability at any of the 
three examinations.  The Veteran's condition does not warrant the 
higher 20 percent rating because he did not have any limitation 
of motion of the right knee, let alone extension limited to 15 
degrees or flexion limited to 30 degrees.  He also does not 
warrant a separate or higher rating based on instability of the 
right knee because although the Veteran reported that his right 
knee gives way, none of the examinations found any objective 
evidence of instability.

Additionally, as the evidence of record fails to demonstrate 
ankylosis, dislocation of semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia and fibula, or genu 
recurvatum, the Veteran is not entitled to an increased or 
separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 
5263, respectively.  

Therefore, based on the foregoing, the Veteran's right knee 
disability does not warrant an initial rating in excess of 10 
percent.  As the Veteran's condition has never been more than 10 
percent disabling since the grant of service connection, there is 
no basis to "stage" the rating under Fenderson.

Left Knee Disability

Applying these criteria to the facts of the case, the Board finds 
that the Veteran's left knee disability warrants an initial 10 
percent rating, but no higher, since the grant of service 
connection.  

Specifically, at the November 2007 VA examination, the Veteran 
reported an aching-type pain daily in his left knee.  He reported 
that the pain increases with walking or climbing stairs.  He 
denied that the left knee ever locked up or gave out.  The 
examiner noted that the left knee was cool to touch with no 
erythema or increased temperature.  The examiner found full range 
of motion from 0 degrees of extension to 140 degrees of flexion 
with no decrease in range on repetitive testing.  Likewise, such 
does not result in increased pain, weakness, fatigue, lack of 
endurance, lack of coordination, or any decrease in the degrees 
of range of motion.  The examiner noted no crepitus or pain on 
palpation.  The examiner noted negative anterior and posterior 
drawer tests reflecting no instability.  X-rays of the left knee 
were unremarkable without fracture, dislocation or tumor.

A March 2008 VA treatment record reveals full range of bilateral 
knee motion with the exception of a slight loss in lateral 
flexion and crepitation.  Bilateral knee drawer signs were 
negative.  In July 2008, the Veteran had symmetric range of 
motion from zero to 145 degrees bilaterally.  He had mild 
patellfemoral crepitus on the right greater than the left.  He 
was stable ligamentously bilaterally.  The Veteran had no medial 
or lateral joint line pain bilaterally.  He had tight medial 
retinaculum on the right side greater than the left side.  He had 
minimal patellar translation.  There were no degenerative changes 
or meniscal tears on X-ray and MRI.  Additionally, such 
diagnostic testing revealed that his anterior and posterior 
cruciate ligaments were intact.  Subsequent VA treatment records 
reflect complaints of pain and treatment with physical therapy 
and infrapatellar straps.

A February 2009 VA treatment record indicates that an MRI of the 
left knee found no meniscal tear, patellar tendon edema, or 
cartilage defect.  The examiner noted range of motion form 0 
degrees extension to 145 degrees flexion.  The examiner noted no 
pain over the medial or lateral joint line.  The examiner noted 
negative McMurrays and Lachmans, and no laxity to varus or valgus 
stress.  The examiner noted no appreciable swelling or effusion.  
The examiner diagnosed patellar tendinosis.

The August 2010 VA examination found that the Veteran had range 
of motion of his left knee from 0 degrees to 140 degrees with 
pain at the extremes of the range, i.e., 0 degrees of extension 
and 135 degrees of flexion.  The examiner noted no decrease in 
range of motion on repetitive use.  Additionally, repetitive 
motion testing revealed no further functional limitations due to 
pain, fatigue, incoordination, or instability.  The examiner 
found no joint line pain.  The examiner noted negative McMurray 
test and drawer test of the left knee.  The examiner noted no 
medial or lateral instability upon varus or valgus stressing.  
The Veteran reported chronic, daily pain in his left knee made 
worse by prolonged walking, squatting, stair climbing, ladder 
climbing and prolonged sitting.  The examiner diagnosed 
patellofemoral pain syndrome of the left knee.

As the Veteran's symptoms were relatively stable throughout the 
appellate period, the Board finds that the currently assigned 10 
percent rating for the left knee disability is warranted back to 
the grant of service connection.  At all examinations, the 
Veteran's predominant symptom was pain and, at the most recent VA 
examination, his right knee flexion was limited to 135 degrees 
due to pain; however, there was no additional limitation of 
motion due to pain, fatigue, weakness, incoordination, or lack of 
endurance.  See DeLuca, supra.  He did not have X-ray evidence of 
arthritis or objective evidence of instability at any of the 
examinations.  The Veteran's condition does not warrant the 
higher 20 percent rating because he did not have any limitation 
of motion, let alone extension limited to 15 degrees or flexion 
limited to 30 degrees.  He also does not warrant a separate or 
higher rating based on instability because he did not report any 
instability or giving way of the left knee and none of the 
examinations found any evidence of instability.

Additionally, as the evidence of record fails to demonstrate 
ankylosis, dislocation of semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia and fibula, or genu 
recurvatum, the Veteran is not entitled to an increased or 
separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 
5263, respectively.  

Therefore, based on the foregoing, the Veteran's left knee 
disability does not warrant an initial rating in excess of 10 
percent.  As the Veteran's condition has never been more than 10 
percent disabling since the grant of service connection, there is 
no basis to "stage" the rating under Fenderson.

Other Considerations

The Board has contemplated whether the case should be referred 
for extra-schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected bilateral knee 
disabilities with the established criteria found in the rating 
schedule.  The Board finds that the Veteran's bilateral knee 
symptomatology is fully addressed by the rating criteria under 
which such disabilities are rated.  There are no additional 
symptoms of his bilateral knee disabilities that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disabilities.  As such, the Board finds that the rating schedule 
is adequate to evaluate the Veteran's disability picture.  
Moreover, to the extent that the Veteran's bilateral knee 
disabilities may interfere with his employability, such 
interference is addressed by the schedular rating criteria.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
Board finds that a claim for a TDIU was not expressly raised by 
the Veteran or reasonably raised by the record.  In this regard, 
the Board observes that the record reflects that, at the 
examinations, the Veteran reported that he was employed and that 
his knee disabilities did not require him to take days off from 
work.  Consequently, as the Board has determined that a claim for 
TDIU has not been raised by the Veteran or the evidence of 
record, no further consideration of such is necessary. 

In sum, the Board finds that initial rating of 10 percent but no 
higher, is warranted for the Veteran's bilateral knee 
disabilities.  The Board, however, finds that the preponderance 
of the evidence is against the Veteran's claim for initial 
ratings in excess of 10 percent.  In denying such higher initial 
ratings, the Board finds the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.


ORDER

An initial 10 percent rating, but no higher, for right knee 
patellofemoral syndrome is granted, subject to the laws and 
regulations governing the payment of VA compensation.

An initial 10 percent rating, but no higher, for left knee 
patellofemoral syndrome is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


